ss 44. (kev, 1020 Case 2:21-cv-00778-N4 Or COVER SHEET Filed 04/30/21 Page 1of1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (S#E INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I, (a) PLAINTIFFS DEFENDANTS
Karra Crowley, Christopher Crowley, Crowley Properties Tanya Danielle Faison; Black Lives Matter Sacramento

{b)} County of Residence of First Listed Plaintiff Rockport Texas County of Residence of First Listed Defendant Sacramento, California —
(EXCEPT IN US. PLAINTIFF CASES) (IN US. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

(c) Attorneys (Virm Nume, Address, and Telephone Number) Attorneys (if Known)

Jeffrey H. Ochrach, Ochrach Law Group, 5701 Lonetree
Boulevard, Ste. 213, Rocklin, CA 95765 916-626-6880

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) Ik. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
(for Diversity Cases Only} and One Bax for Defendant)
[]! U.S. Goverment (L)3 Federal Question PTF DEF PTF DEF
Plaintiff (U8. Gaverninent Not a Party) Citizen of This State oO ] [x] L Incorporated or Principal Place CI 4 [x4
of Business In This State
[_]2 U.S. Government [x]4 Diversity Citizen of Another State ee 2 oO 2 Incorporated and Principal Place C] 5 oO 5
Defendant (indicate Citizenship of Parties in Item fil} of Business In Another State
Citizen or Subject of a C13) ( 2 Foreign Nation Os Ce
Foreign Country

 

 

IV.

     

. NATURE OF SUIT (etace an “x" in One Box Only} Click here for: Nature of Suit Code
cn ORT rr ki

    
  

   
     
 
   

_ }a25 Drug Related Seizure

110 Insurance PERSONAL INJURY

    

 
 
  
   
       
     
    
   

     
   
  
     
  
 
    

 
     
    

          

      
      
  

   
      

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

PERSONAL INJURY 422 Appeal 28 USC 158 375 False Claims Act
120 Marine L| 310 Airplane (365 Personal Injury ~ of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability Y 1690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability [_] 367 Health Care/ 400 State Reapportionment
150 Recovery of Overpayment x] 320 Assault, Libel & Pharmaceutical |_| 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
15] Medicare Act | 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
[| 132 Recovery af Defaulted Liability Cl 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Cortupt Organizations
[[] 153 Recovery of Overpayment Liability PERSONAL PROPERTY [2 880 Defend Trade Secrets [_] 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
T] 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act 485 Telephone Consumer
190 Other Contract Product Liability 380 Other Personal } 720 Labor/Management Protection Act
195 Contract Product Liability [7] 360 Other Pereonal Property Damage Relations 861 HIA (1395ff) H| 490 Cable/Sat TV
196 Franchise Injury O 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
362 Personal Injury - Product Liability isi Family and Medical 863 DIWC/DIWW (403(2)} Exchange
Medical Malpractice Leave Act 864 SSID Title XVI 890 Other Statutory Actions
peer PROPE ‘ i Bh oN ee | _|790 Other Labor Litigation 865 RSI (405(g)) 891 Agricultural Acta
| ]210 440 Other Civil Right Habeas Corpus: 791 Employee Retirement |_| 893 Environmental Matters
|_| 220 Foreclosure 44] Voting [~ | 463 Alien Detainee Income Security Act || 895 Freedom of Information
|_| 230 Rent Lease & Ejectment 442 Employment | 4510 Motions ta Vacate 870 Taxes (U.S. Plaintiff Act
|_| 240 Torts to Land 443 Housing! Sentence or Defendant) 4 896 Arbitration
[|] 245 Tort Product Liability Accommodations |_| 530 General [| 87] IRS—Third Party #99 Administrative Procedure
[ }290 All Other Real Property |__| 445 Amer. w/Disabilities -[” | 535 Death Penalty IMMIGHATION 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
| 446 Amer, w/Disabilities -[[ ] $40 Mandamus & Other 465 Other Immigration | 950 Constitutionality of
Other  ) $50 Civil Rights Actions State Statutes
[| 448 Education [| $35 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place on “X" in One Box Only)
1 Original 2 Removed from Oo 3. Remanded from Oo 4 Reinstated or oO § Transferred from oO 6 Multidistrict oO 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity).
28 USC 1332
VI. CAUSE OF ACTION Brief description of cause:
Libel
VIL REQUESTED IN [| CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK. YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. $75,000.00 JURY DEMAND: —_l¥es (No
VHI. RELATED CASE(S)
IF ANY JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
April 30, 2021
FOR OFFICE USE GO

RECEIPT # AMOUNT APPLYING 1FP JUBGE MAG. JUDGE

ma

 
